Citation Nr: 1818925	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-46 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1954 through November 1956.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying the claim. 

In September 2017, the Board denied the issue of service connection, listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a September 2017 decision, the Board denied the Veteran's claim for entitlement to service connection for a kidney disorder, and the record does not indicate that the Board's September 2017 decision was appealed to the United States Court of Appeals for Veterans Claims. 


CONCLUSION OF LAW

There remains no appeal currently pending before the Board.  38 U.S.C. §§ 5107(a), 7104, 7105 (2012); 38 C.F.R. §§ 20.102, 20.200, 20.201, 20.202, 20.302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As referenced in the Introduction, in a September 2017 decision the Board denied the issue listed on the title page.  The record does not indicate that the Board's decision was appealed to the United States Court of Appeals for Veterans Claims.  A review of the physical claims file and electronic claims files indicates that the Veteran has not perfected an appeal of any other issue or that he has a claim currently pending at the RO. 

While no additional evidence or argument has been received by VA, in January 2018, the RO mailed the Veteran's claims file to the Board for adjudication, notwithstanding the fact that that the Veteran's claim was denied in September 2017.  

Once the claims folder was received by the Board, the Veteran was mailed a standard notice letter indicating that his appeal had been docketed.  

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 19.4, 20.101 (2017).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In this case, the Board concludes that there is no appeal pending before it.  The Board's denial of the Veteran's claim is final.  38 C.F.R. § 20.1100 (2017).  Accordingly, because the Board lacks jurisdiction to adjudicate the issue of entitlement to service connection for a kidney disorder, this appeal must be dismissed. 

ORDER

The appeal of the denial of entitlement to service connection for a kidney disorder is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


